DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
Response to Amendment
4.	In response to the amendment received on 3/18/2021:
Claims 1-18 are pending in the current application.  No claims have been amended.
The previous prior art-based rejections have been withdrawn in light of arguments and new rejections are laid out below.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	The preambles of Claims 1-4 and 7-18 recite “an electrode material for a lithium ion secondary battery” but there is no electrode or lithium ion secondary battery positively recited in the claims.  
Claim Rejections - 35 USC § 102/§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being anticipated by or, in the alternative, as being obvious over Oyama US PG Publication 2016/0111712.
Regarding Claim 1 and 5-18, Oyama discloses a lithium ion secondary battery including a cathode, anode, non-aqueous electrolyte, wherein the cathode comprises a current collector having an electrode mixture layer formed thereon, wherein the electrode mixture layer comprises the cathode material (paras 0139-0155 and 0185-0186) (meeting Claims 5 and 6), the electrode material comprising a granulated body (an aggregate, meeting Claim 7) which is generated from primary particles, wherein the primary particles include an olivine–type electrode active material represented by General Formula LixAyDzPO4 wherein 0.8<x<1.5, 0<y≤1, 0≤ z<1.5 (paras 0003, 0027-0033), the average particle diameter (crystallite diameter, since the central particle is crystalline, see paras 0037, 0087) of the central particle is preferably in the range of 5-500 nm, Claims 13-15), the average particle diameter of the aggregate is preferably in the range of 0.5-100 µm, more preferably 5-30 µm (para 0040), the preferred range falling entirely within and therefore anticipating the claimed range of 0.5 µm or more and 60 µm or less (see example 1 and all paras cited above).  Oyama teaches that the formation of the cathode active material comprises a number of steps, including mixing starting materials and forming a slurry, spraying and drying the slurry, and firing the dried material under inert atmosphere at high temperatures to form the carbon coating, e.g. 500 °C to 1000 °C, for 0.1 to 40 hours, see at least para 0134.  The instant invention describes a process with the same steps, including use of a carbonization catalyst, and heating the dried active material slurry at a temperature from 700 °C to 1000 °C for 0.1 to 10 hours (see e.g. para 0111 of the published instant disclosure).  The skilled artisan would be expect to arrive at the same material given the large overlap in ranges of the teachings of the prior art versus that of the instant claimed invention.  
Accordingly, although Oyama does not specifically disclose a tensile strength of the granulated body is 4 MPa or more or a brittleness of the granulated body that is defined as a ratio (σ/b) of the tensile strength of the granulated body to a compression constant of the granulated body is 0.2 or more, the skilled artisan would expect that the material of Oyama would exhibit the same properties as claimed since regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
 In the alternative, if the claimed invention is not anticipated and the properties inherent, then it would have been obvious for a person of ordinary skill in the art before the effective filing date to arrive at the claimed invention by following the guidance of Oyama and to optimize the ranges given by Oyama since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	 Since the tensile strength and compression constant of Oyama would be expected to be the same in the claimed material as in the prior art (since they have the same composition and physical parameters), then the brittleness (a factor involving both the tensile strength and compression constant) would also be expected to be the same as claimed, including the compression constant being between 21 MPa and 50 MPa (meeting Claims 8-11 and 16-18).  
Regarding Claim 3, Oyama teaches wherein the carbon content in the granulated body is e.g. from 1.57 to 2.08% by mass (within the claimed range, see Table 1 of Oyama) and the coating ratio of the carbonaceous film to the primary particles is 80% or more (para 0043), and the thickness of the carbonaceous coating layer is preferably from 1 nm to 5 nm (para 0038), all meeting the claimed ranges.
Regarding Claim 4, Oyama teaches wherein an oil absorption amount of the olivine-type electrode active material which is evaluated using N-methyl-2-pyrrolidone (NMP) is 70 ml/100g or less (see para 
8.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Oyama US PG Publication 2016/0111712.
Regarding Claim 2, Oyama discloses the claimed electrode material as described in the rejection of Claim 1, which is incorporated herein in its entirety. As explained above, Oyama discloses the olivine material of General Formula LixAyDzPO4 wherein 0.8<x<1.5, 0<y≤1, 0≤ z<1.5, all ranges for x, y, and z encompassing and therefore anticipating the claimed ranges.  Although Oyama does not specifically recite that 0.9<y+z<1.1, the skilled artisan would know that there is about one mole of transition metal for about one mole of lithium in order to maintain an olivine LFP crystal structure and so the skilled artisan would have found it obvious before the effective filing date of the instant application to choose values of y and z to arrive about 1 mole to correspond with the about 1 mole of lithium of Oyama since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Double Patenting
9.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, and 8 of copending Application No. 16/139,679 (reference application) in view of Oyama US PG Publication 2016/0111712. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite: 
1. (Currently Amended) An electrode material for a lithium ion secondary battery, which comprises a mixture of
an oxide-based electrode active material, and a granulated body consisting of an aggregate of primary particles, wherein the primary particles include
an olivine-type electrode active material represented by General Formula LixAyDzPCL (here, A represents at least one element selected from the group consisting of Co, Mn, Ni, Fe, Cu and Cr, D represents at least one element selected from the group consisting of Mg, Ca, Sr, 
a pyrolytic carbonaceous film that coats a surface of the olivine-type electrode active material,
wherein the thickness of the carbonaceous film is 0.8 nm or more and 5.0 nm or
less,
an average particle diameter of the primary particles is 30 nm or more and 500 nm
or less,
an average particle diameter of the granulated body is 0.5 pm or more and 60 pm
or less,
a tensile strength a of the granulated body is 4 MPa or more, and a brittleness of the granulated body, that is defined as a ratio (a/b) of the tensile strength a of the granulated body to a compression constant b of the granulated body, is 0.2 or more, and a coating ratio of the carbonaceous film to the primary particles is 80% or more, and a specific surface area of the granulated body is 14 m2/g or more and 30 m2/g or less.

2.    (Currently Amended) An electrode material for a lithium ion secondary battery, which comprises a mixture of
an oxide-based electrode active material, and a granulated body consisting of an aggregate of primary particles, wherein the primary particles include
an olivine-type electrode active material represented by General Formula LixAyDzP04 (here, A represents at least one element selected from the group consisting of Co, Mn, Ni, Fe, Cu and Cr, D represents at least one element selected from the group consisting of Mg, Ca, Sr, Ba, Ti, Zn, B, Al, Ga, In, Si, Ge, Sc, Y and rare earth elements, 0.9<x<l.l, 0<y<l, 0<z<l, and 0.9<y+z<l.l) and
a pyrolytic carbonaceous film that coats a surface of the olivine-type electrode active material,
wherein the thickness of the carbonaceous film is 0.8 nm or more and 5.0 nm or
less,
an average particle diameter of the primary particles is 30 nm or more and 500 nm
or less,
an average particle diameter of the granulated body is 0.5 pm or more and 60 pm or less, a tensile strength a of the granulated body is 4 MPa or more, a brittleness of the granulated body, that is defined as a ratio (a/b) of the tensile strength a of the granulated body to a compression constant b of the granulated body, is 0.2 or more, and a ratio (d2/dl) of an average particle diameter (dl) of the granulated body to an average secondary particle diameter (d2) of the oxide-based electrode active material is 0.8 or more and 3.0 or less and
a weight ratio of the oxide-based electrode active material to the granulated body
is 7:3 to 3:1.

3.    (Currently Amended) The electrode material for a lithium ion secondary battery according to Claim 1,
wherein a content of carbon in the primary particles is 0.5% by mass or more and 2.5% by mass or less, and
an average particle diameter of the granulated body is 5,1 urn or more and 60 urn or less.

4.    (Original) The electrode material for a lithium ion secondary battery according to Claim 1,
wherein an oil absorption amount of the granulated body which is evaluated using N-methyl-2-pyrrolidone is 50 ml/100 g or less.

5.    (Original) An electrode for a lithium ion secondary battery, comprising:
an electrode current collector; and
an electrode mixture layer formed on the electrode current collector, wherein the electrode mixture layer contains the electrode material for a lithium ion secondary battery according to Claim 1.

6.    (Original) A lithium ion secondary battery comprising:
a cathode; an anode; and a non-aqueous electrolyte,
wherein the cathode is the electrode for a lithium ion secondary battery according to Claim 5.

8.    (Currently Amended) An electrode material for a lithium ion secondary battery, which comprises a mixture of consists of
an oxide-based electrode active material, and a granulated body consisting of an aggregate of primary particles, wherein the primary particles include
an olivine-type electrode active material represented by General Formula LixAyDzPCri (here, A represents at least one element selected from the group consisting of Co, Mn, Ni, Fe, Cu and Cr, D represents at least one element selected from the group consisting of Mg, Ca, Sr, Ba, Ti, Zn, B, Al, Ga, In, Si, Ge, Sc, Y and rare earth elements, 0.9<x<l.l, 0<y<l, 0<z<l, and 0.9<y+z<l.l) and
a pyrolytic carbonaceous film that coats a surface of the olivine-type electrode active material,
wherein the thickness of the carbonaceous film is 0.8 nm or more and 5.0 nm or
less,
an average particle diameter of the primary particles is 30 nm or more and 500 nm
or less,
an average particle diameter of the granulated body is 0.5 pm or more and 60 pm
or less,
a tensile strength a of the granulated body is 4 MPa or more, a brittleness of the granulated body, that is defined as a ratio (a/b) of the tensile strength a of the granulated body to a compression constant b of the granulated body, is 0.2 or more, and
an average secondary particle diameter of the oxide-based electrode active material is 0.5 pm or more and 180 pm or less.

The conflicting claims do not specifically recite that a crystallite diameter of the olivine-type electrode material is 52 nm or more and 105 nm or less or 50 nm or more and 120 nm or less or 30 nm or more and 150 nm or less.  However, Oyama discloses an olivine-type electrode active material comprising LiFePO4-related compounds and coated with a carbonaceous material, for example, wherein the crystallite size of the material or the average particle diameter (crystallite diameter, since the central particle is crystalline, see paras 0037, 0087) is preferably in the range of 5-500 nm, more preferably 20-200 nm (paras 0036-0037) and is optimized for preventing crystal breakage structure  and sufficiency of electrons supplied to the inside of the particles, improving usage efficiency (para 0037).  Therefore, it 4-based olivine-type electrode active material.  Please see the discussion above regarding obviousness of overlapping ranges.
The copending claims do not specifically recite a compression constant value.  However, this is a feature that would necessarily follow the material of the copending claims.  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
10.	Applicant's arguments with respect to the prior art rejections are convincing and new rejections are laid out above.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729